 In the Matter of CONTINENTAL OIL COMPANY,EMPLOYERandINTER-NATIONALCHEMICALWORKERSUNION, LOCAL No. 193, AFL,PETITIONERCase No. 15-RC-960SUPPLEMENTAL DECISIONANDORDERJanuary 9, 1950On August 24, 1949, the Board issued a Decision and Order I. dis-missing the petition in this case.Thereafter, the record was reopenedupon the Petitioner's motion to take additional testimony regardingthe supervisory status of the head roustabouts involved.A supple-mental hearing was held before Richard C. Keenan, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in this case, the Board 'finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingIn the original Decision and Order in this case we stated :The record demonstrates that the head roustabouts are in chargeof gangs of 1 to 12 men whose work they supervise and direct.Although they are given general instructions for particular fieldoperations, they exercise independent judgment in the perform-ance of their regular tasks and in the assignment of jobs to theircrews.They have complete charge of the gangs when on the field.85 NLRB 827.2Pursuant to the provisions of Section 3 (b) of the amended Act,the Board has dele-gated its powers in connection with this case to a three-member panel[Chairman Herzogand Members Houston and Murdock].385 NLRB 827.88 NLRB No. 34.19882191-51-3 20DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the basis of the facts then before us, we found that the headroustabouts were supervisors, as defined in Sec. 2 (11) of the amendedAct, solely on the ground that they apparently had authority re-sponsibly to direct other employees."The clarifying evidence adduced at the supplemental hearing showsthat while the head roustabouts have authority to assign and directother employees, such authority is of a merely routine nature.'Thehead roustabouts are the senior qualified men of regular crews of twoor three men .a - These crews perform routine operations which aremodified only when the farm bosses or superintendent decide thata nonroutine operation should occur, or when an emergency requiresimmediate action. In the typical crew, the head roustabout drivesthe pickup truck, drops the men off, one by one, on their daily regularroutes; reports non-routine troubles to the head office, relays headoffice orders to the crew, etc.The head roustabouts perform mechan-ical duties similar to those of the other members of the crew, withwhom they are interchangeable.Although the head roustabouts "assign" the men to jobs,.the jobassignments within the crews are determined by the preferences ofthe crew members, according to seniority.Most of the tasks are one-man jobs and are performed by a single worker, who requires nofurther instruction or supervision.The parties stipulated that thehead roustabouts do not have the authority to order overtime, selecttheir crews, specify any individual as a replacement, or detail extramen when needed. The Employer further stipulated that the extentof the direction and control exercised by the head roustabouts iscomparable to that exercised by a truck driver with one regularlyassigned helper.7Upon the entire record, we now find that the head roustabouts arenot supervisors .8As they are not supervisors, they may properlyIn that decision, we said : "There is no evidence that they have authority to hireemployees in their own name or effectively to recommend employees for hiring.Nor isthere any evidence that they have authority, to discharge or lay off men in their own name,although they have on occasion caused the transfer and replacement of unsuitable assist-ants."This finding is supported by the present record.5See. 2 (11) includes among the tests of supervisory status "authority, in the interest ofthe employer, to . . . assign, .. . other employees or responsibly to direct them, . . . Ifin connection with the foregoing exercise of such authority is not of a merely routine orclerical nature, but requires the use of independent judgment."8The head roustabouts are hourly paid, while supervisors generally are paid on a salarybasis.Although they receive 10 percent higher wages than first-class roustabouts, theyreceive the same wages as the mechanics who are concededly employees.They do notattend meetings regularly held by the Employer for supervisors.°SeeAtlanta Coca-Cola Bottling Company,83 NLRB 187, andGeneral Beverages Com-pany,85 NLRB 696, in which the Board has held such drivers not to be the supervisorsof their assistants.8SeeLockheed Aircraft Corporation, 87NLRB 40;Pacific Gas and Electric Company,87 NLRB 257. CONTINENTAL OIL COMPANY21be included in the existing production and maintenance unit currentlyrepresented by the Petitioner, in which unit its majoritystatus isnot here questioned.Accordingly we shall dismiss the petition here-in, there being no question concerning representation."ORDERUpon the basis of the foregoingfindings of fact and upon theentire record in this case, the National LaborRelations Board herebyorders that the petition in this case be, and it herebyis,dismissed.IT Is FURTHER ORDEREDthat the Decision and Orderin this case,issued by the Board on August 24, 1949, be and it herebyis, vacatedand set aside,insofar as it is inconsistentwiththis SupplementalDecision and Order.9SeeInter-Island Steam Navigation Co., Ltd.,61 NLRB 988, 990.